DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 7/26/2021. The amendments filed on 7/26/2021 are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“Each detector unit configured to acquire imaging information over a sweep range corresponding to the corresponding view” in claims 1 and 17. “Acquiring, via plural detector units each defining a detector view and sweeping about a corresponding central axis that passes through the detector unit and a focused region of an object being imaged to define a sweep range, imaging information within at least a peak energy window” in claim 9. Dependent claims 3-4, 11-12 and 19 also refer to the same “detector units”. This limitation has been interpreted to correspond to the structure disclosed in paragraph [0029] of the applicant’s specification, and includes an arm and a head of the detector unit including at least one detector at a radially inward end of the arm. These elements are considered to be the minimum structure required to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit” is stated in lines 7-8. This limitation is unclear and indefinite because plural detector units were previously set forth in line 4 and it is unclear if the above limitations apply to only a single detector unit or apply to “each detector unit”. Furthermore, if referencing a single detector unit, it is unclear which detector unit of the plurality of detector units that the limitation is referring to. In addition, the limitations of “by pivoting about a central portion of the detector unit” in lines 8-9 and “wherein the sweep rate corresponds to an angular velocity of the detector unit” in lines 18-19 are similarly unclear because it is not definite whether the limitations apply to “each detector unit” or a single detector unit as only a plurality of 
Regarding claim 9, the limitation “each defining a detector view and sweeping about a corresponding central axis that passes through the detector unit” is stated in lines 2-3. This limitation is unclear and indefinite because plural detector units were previously set forth in line 2 and it is unclear if the above limitations apply to only a single detector unit or apply to “each detector unit”. Furthermore, if referencing a single detector unit, it is unclear which detector unit of the plurality of detector units that the limitation is referring to. In addition, the limitations of “by pivoting the detector unit about a central portion of the detector unit” in lines 10-11 and “wherein the sweep rate corresponds to an angular velocity of the detector unit” in line 11 are similarly unclear because it is not definite whether the limitations apply to “each detector unit” or a single detector unit as only plural of detector units was previously set forth. For these reasons, the claim is unclear and indefinite. 
Regarding claim 17, the limitation “wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit” is stated in lines 7-8. This limitation is unclear and indefinite because plural detector units were previously set forth in line 4 and it is unclear if the above limitations apply to only a single detector unit or apply to “each detector unit”. Furthermore, if referencing a single detector unit, it is unclear which detector unit of the plurality of detector units that the limitation is referring to. In addition, the limitations of “by pivoting about a central portion of the detector unit” in lines 8-9 and “wherein the sweep rate corresponds to an angular velocity of the detector unit” in lines 21-22 are similarly unclear because it is not definite whether the 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2-8, 10-16, and 19-20 are also rejected. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik et al. (U.S. Pub. No. 20150094571) hereinafter Bouhnik, in view of Goedicke et al. (U.S. Pub. No. 20100046817) hereinafter Goedicke, in view of Volokh et al. (U.S. Pub. No. 20130248719) hereinafter Volokh, in further view of Zilberstein et al. (U.S. Pub. No. 20110026685) hereinafter Zilberstein. 
Regarding claim 1, primary reference Bouhnik teaches: 
A nuclear medicine (NM) multi-head imaging system (abstract) comprising: 
a gantry defining a bore configured to accept an object to be imaged (paragraph [0055], lines 1-14; paragraph [0058], lines 1-2); 

at least one processor operably coupled to at least one of the detector units (paragraph [0147], lines 1-18), the at least one processor configured to: 
acquire, via the detector units, imaging information (paragraph [0055], lines 1-32; paragraph [0072], lines 1-16; paragraph [0050]), 
wherein the sweep rate corresponds to an angular velocity of the detector unit ([0050], “In some embodiments, the imaging detectors may be controlled to provide a 
Primary reference Bouhnik fails to teach:
Wherein the detector unit sweeps about a focused region of the object 
the imaging information comprising edge information and interior information, the edge information corresponding to a body contour portion, and the interior information corresponding to an intermediate portion of tissue interposed between the focused region and the body contour portion, 
wherein the at least one processor is configured to control the detector units to use at least one of a lower sweep rate or a longer acquisition duration period per view for the body contour portion than for the intermediate portion.
However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
Wherein the detector unit sweeps about a focused region of the object (as shown in figure 3A below, the detector unit path sweeps about the heart region H which is considered to be a focused region of the object. Therefore the sweep capabilities of the detector of Goedicke teaches to the claimed orientation of the detector with respect to the focused region of interest; figure 6, reproduced below, further shows a detector where the detector sweeps about the focused region of the object. See also [0030]-[0032] and [0045]-[0054] for further description of the sweep path of the detector 14)

    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    279
    media_image2.png
    Greyscale

the imaging information comprising edge information and interior information, the edge information corresponding to a body contour portion, and the interior information corresponding to an intermediate portion of tissue interposed between the focused region and the body contour portion, ([0027]-[0028]; [0029]-[0030], the heart H is considered to be the focused region as cited above, with the edge information as the outer boundary of the patient corresponding to the edge of the patient which is labeled as “S” in figure 3A reproduced below. Therefore, the edge information also corresponds to a body contour portion as further limited in the claim. The interior information, 
[AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


wherein the at least one processor is configured to control the detector units to use at least one of a lower sweep rate or a longer acquisition duration period per view for the body contour portion than for the intermediate portion. ([0027]; [0028]; [0029]; [0030], the emission profile EPROI for the heart determines the relative detector acquisition sweep rate and this variable EPROI will be higher in the intermediate portion compared to a body contour boundary. The intermediate portion contains more imaging information emitted from the region of interest as it is directly between the radiotracer uptake peak in the region of interest and the detector unit. This intermediate portion is ROI for the region of interest at point C which indicates the intermediate portion, this corresponds to a faster detector head velocity along path P as shown in figure 4 for the intermediate portion as the peak emission profile utilizes the fastest scan rate. The annotated arrows show the increase in both radiation emission and detector head velocity at the intermediate portion, and the regions to the right and left of the intermediate portion form the body contour portion in which there is less influence from the target tissue of interest on the radiation emission. Therefore, in these regions with body contour portions but negligible radiation emission from the region of interest, the detector head velocity and data acquisition dwell time (scan rate) are both much lower to acquire a relatively equivalent amount of imaging information).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


[AltContent: arrow]
    PNG
    media_image3.png
    383
    191
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image4.png
    771
    324
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik with the lower sweep rate with contour boundary than for the intermediate portion as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to body contour regions where this radioactive emission is comparatively lower. This provides a faster and more accurate reconstruction of acquired imaging data ([0031]; [0032]). 
Primary reference Bouhnik further fails to teach:
imaging information within at least a peak energy window
However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
imaging information within at least a peak energy window ([0040]-[0046]; figure 8; the imaging information includes a peak energy window. Specific regions of interest such as the heart contour (see [0045]) is identified from the reconstruction peak.)

Primary reference Bouhnik further fails to teach:
Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object by pivoting about a central portion of the detector unit
However, the analogous art of Zilberstein of a system for positioning a patient with extendable detector arms for directing detectors towards the image space (abstract) teaches:
Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object by pivoting about a central portion of the detector unit (figure 2A, figure 3 and [0081]-[0088] show detector units 84 including detector arms 83 with a central axis 90 in which sweep movement occurs about. Figure 3 further shows movement 61 in relation to the axis, as well as swing axes 62 and 63 which show a pivoting motion about the central axis 90 which is a central portion of the detector unit. Therefore, as the motion of the detector moves about the patient surface 85, the pivoting swing axes enable the detector to be positioned in the proper direction to the focused region of the object. See [0086], “Optionally, as shown at FIG. 2A, the extendable detector arm 83 moves along the longitudinal axis of the patient 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik, Goedicke, and Volokh with positioning a central axis of a detector towards a focused region of interest of an object by pivoting the detector as taught by Zilberstein because rather than facing the geometrical center of a space that is bounded by the gantry 80, the detection units 84 may be directed to face a selected region of interest which is outside of the bounded space this can optimize the scan procedure and increase efficiency ([0110]; [0114]). 

wherein the imaging information comprises focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region (paragraph [0102], lines 1-18; paragraph [0102], lines 24-27; the focused region is within the organ of interest, while the background region is considered to be the portion outside of the organ of interest but still in the imaged slice, this outside area corresponds to surrounding tissue. This corresponds to the focused organ in the Goedicke reference teachings above for the heart, and the surrounding tissue being the regions of the body outside of the heart region), 
wherein the background imaging information comprises the edge information and the interior information (paragraph [0108], lines 1-36; paragraph [0109], lines 1-23; paragraph [0133], lines 1-40; in paragraph [0108], lines 27-36 the example of the brain background information includes the skull information and other brain structure as the background information with the focused region being the striatum. This corresponds to the edge information of the body contour as taught by Goedicke in claim 1 above and the interior information of an intermediate portion of other tissues between the body contour and the focused region as taught by Goedicke).
Regarding claim 3, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Primary reference Bouhnik further teaches: 

to use others of the detector units to acquire a proportionally similar amount of information for the body contour portion relative to the interior portion for others of the detector units (paragraph [0111], lines 1-15; paragraph [0112], lines 1-21; paragraph [0113]; paragraphs [0114] through [0116], the multiple detectors are used to acquire relative information of equivalent amount for varying regions depending on the scan rates; paragraph [0120], lines 1-43; the first range and the third range are scanned with a proportionally similar amount of scan information, which in combination with the Goedicke reference corresponds to the body contour portion and interior portion; note the second range corresponds to the increased area of scanning information).
Regarding claim 4, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Bouhnik further teaches: 

and to use others of the detector units to acquire the proportionally larger amount of information for a second body contour portion (paragraph [0112], lines 1-15; the second detector acquires larger amounts of information for the scan region of interest, which in combination with the Goedicke reference above is considered to be the body contour region as the detectors utilize a slower scan speed and greater dwell time to acquire an equivalent amount of imaging information for the body contour portions which is analogous to the scan range of interest).
Regarding claim 5, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Bouhnik further teaches: 
wherein the at least one processor is configured to acquire the imaging information using at least a first gantry position and a second gantry position (paragraph [0111], lines 1-15; paragraph [0112], lines 1-21; note first position 2452 and second position 2454), and 
Primary reference Bouhnik further fails to teach:

However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
wherein the proportionally larger amount of information for the body contour portion than the interior portion is acquired for the first gantry position but not the second gantry position ([0027]; [0028]; [0029]; [0030], gantry positions A will acquire larger amounts of information for the body contour boundary portion than in gantry position C which will acquire proportionally less information for the interior portion corresponding to the intermediate portion between the body contour boundary and the focused regions; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the contour portion information differences at gantry positions as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to contour regions where this radioactive emission is comparatively lower. This provides a faster and more accurate reconstruction of acquired imaging data ([0031]; [0032]). 
Regarding claim 7, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Bouhnik further fails to teach:

wherein the at least one processor is configured to reconstruct a first image using information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the contour boundary
wherein the at least one processing unit is configured to reconstruct a second image using information from the peak energy window and using the reconstructed contour as a constraint
 However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
wherein the at least one processor is configured to acquire the imaging information over the peak energy window and an additional energy window (paragraph [0041], lines 9-29; the peak energy window is the main energy window 140 and the additional energy window is the scatter energy window 142), 
wherein the at least one processor is configured to reconstruct a first image using information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the body contour portion (paragraph [0045], lines 1-10; the body outline “contour” is imaged using information from both the peak energy window and the scatter energy (additional energy) window), and 
wherein the at least one processing unit is configured to reconstruct a second image using information from the peak energy window and using the reconstructed contour as a constraint (paragraph [0045], lines 5-6, the heart contour is reconstructed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the peak energy window reconstruction feature as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9).
Regarding claim 8, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 7. Primary reference Bouhnik further teaches: 
wherein the at least one processor is configured to disregard information corresponding to a structure proximate the object during reconstruction of the first image (paragraph [0112], lines 15-21).
Regarding claim 9, primary reference Bouhnik teaches: 
A method (abstract) comprising: 
acquiring, via plural detector units each defining a detector view and having a sweep range ([0055] and in figure 1 teach to the imaging detectors 102 which are considered to be the overall “detector unit” as it contains the movable detector carrier 116 (support arm), and a head of the detector 102 that includes the “detector unit 114” which is considered to be the actual at least one detector. This corresponds to the 112(f) claim interpretation described above from paragraph [0029] of the applicant’s specification that includes an arm and a head of the detector unit including at least one 
and wherein the sweep rate corresponds to an angular velocity of the detector unit ([0050], “In some embodiments, the imaging detectors may be controlled to provide a varying angular velocity or otherwise varying sweep rate during rotation of the detectors.”)
Primary reference Bouhnik fails to teach:
Sweeping about a focused region of an object being imaged to define a sweep range
imaging information comprising edge information and interior information, the edge information corresponding to a body contour portion and the interior information corresponding to an intermediate portion of tissue interposed between the focused region and the body contour portion
wherein at least one of a lower sweep rate or a longer acquisition duration period per view is used for the body contour portion than for the intermediate portion
However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
Sweeping about a a focused region of an object being imaged to define a sweep range (as shown in figure 3A below, the detector unit path sweeps about the heart 

    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    279
    media_image2.png
    Greyscale

imaging information comprising edge information and interior information, the edge information corresponding to a body contour portion and the interior information 
[AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


wherein at least one of a lower sweep rate or a longer acquisition duration period per view is used for the body contour portion than for the intermediate portion ([0027]; ROI for the heart determines the relative detector acquisition sweep rate and this variable EPROI will be higher in the intermediate portion compared to a body contour boundary. The intermediate portion contains more imaging information emitted from the region of interest as it is directly between the radiotracer uptake peak in the region of interest and the detector unit. This intermediate portion is located at the region indicated by the arrow in annotated figure 3A above, and the portion indicated by detector path point “C” in annotated figure 3A below. The body contour portion thus extends with the regions on either side of the intermediate portion and indicated by the arrows in annotated figure 3A below. This corresponds to the body contour portion in which the region of interest does not provide an increase in radiation emission. Therefore as shown in figures 3B and 4, the detector unit scan rate is lower with a longer acquisition duration throughout the body contour boundary region; [0031]-[0032], further describe the trajectory and region-of-interest emission profile used for determining the scan speed or dwell times of the detector heads; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3B reproduced below shows an increased emission profile EPROI for the region of interest at point C which indicates the intermediate portion, this corresponds to a faster detector head velocity along path P as shown in figure 4 for the intermediate portion as the peak emission profile utilizes the fastest scan rate. The annotated arrows show the increase in both radiation emission and detector head velocity at the intermediate portion, and the regions to the right and left of the intermediate portion form the body contour portion in which there is less influence from the target tissue of interest on the radiation emission. Therefore, in these regions with body contour portions but negligible radiation emission from the region of interest, the 

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale

[AltContent: arrow]

    PNG
    media_image3.png
    383
    191
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image4.png
    771
    324
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging method of Bouhnik with the lower sweep rate with contour boundary than for the intermediate portion as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to contour regions where this radioactive emission is comparatively lower. This provides a faster and more accurate reconstruction of acquired imaging data ([0031]; [0032]). 
Primary reference Bouhnik further fails to teach: 
imaging information within at least a peak energy window, 
reconstructing an image using the imaging information
However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
imaging information within at least a peak energy window ([0040]-[0046]; figure 8; the imaging information includes a peak energy window. Specifically regions of interest such as the heart contour (see [0045]) is identified from the reconstruction peak.), the 
reconstructing an image using the imaging information (paragraph [0030], lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment method of Bouhnik and Goedicke with the use of a peak energy window as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9). 
Primary reference Bouhnik further fails to teach:
Sweeping about a corresponding central axis that passes through the detector unit and a focused region of an object being imaged to define a sweep range 
Wherein the sweeping is performed by pivoting the detector unit about a central portion of the detector unit
However, the analogous art of Zilberstein of a system for positioning a patient with extendable detector arms for directing detectors towards the image space (abstract) teaches:
Sweeping about a corresponding central axis that passes through the detector unit and a focused region of an object being imaged to define a sweep range (figure 2A, figure 3 and [0081]-[0086] show detector units 84 including detector arms 83 with a central axis 90 in which sweep movement occurs about. Figure 3 further shows 
Wherein the sweeping is performed by pivoting the detector unit about a central portion of the detector unit (figure 2A, figure 3 and [0081]-[0088] show detector units 84 including detector arms 83 with a central axis 90 in which sweep movement occurs about. Figure 3 further shows movement 61 in relation to the axis, as well as swing axes 62 and 63 which show a pivoting motion about the central axis 90 which is a central portion of the detector unit. Therefore, as the motion of the detector moves about the patient surface 85, the pivoting swing axes enable the detector to be positioned in the proper direction to the focused region of the object. See [0086], “Optionally, as shown at FIG. 2A, the extendable detector arm 83 moves along the longitudinal axis of the patient surface 85, for example along the axis depicted in 61, or swings so that the tip of the extendable detector arm 83 scans the longitudinal axis of the patient surface 85, for example swings along a swing axis depicted in 62 or 63. Optionally, the extendable detector arm 83 is biased in an angle of about 2, 4, 5, 8, 10, 15, 30 degrees or any intimidate or higher degree in relation to a plane traversing the supporting framework 80, for example along axis 95, and lateral translations of 1, 2, 5, 10 mm and/or greater, such as 2-25 cm or more, for example, 3, 4, 5, 8, 12, and the like).” And see [0088], “Optionally, some or all of the extendable detector arms 83 are rotated around their own axes, for example along the vector shown at 154. Optionally, the rotation is controlled by the controller 82, for example according to a volumetric scanning pattern calculated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment method of Bouhnik, Goedicke, and Volokh with positioning a central axis of a detector towards a focused region of interest of an object by pivoting the detector unit about a central portion of the detector unit as taught by Zilberstein because rather than facing the geometrical center of a space that is bounded by the gantry 80, the detection units 84 may be directed to face a selected region of interest which is outside of the bounded space this can optimize the scan procedure and increase efficiency ([0110]; [0114]). 
Regarding claim 10, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches: 
wherein the imaging information comprises focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region (paragraph [0102], lines 1-18; paragraph [0102], lines 24-27; the focused region is within the organ of interest, while the background region is considered to be the portion outside of the organ of interest but still in the imaged slice, this outside area corresponds to surrounding tissue. This 
wherein the background imaging information comprises the edge information and the interior information (paragraph [0108], lines 1-36; paragraph [0109], lines 1-23; paragraph [0133], lines 1-40; in paragraph [0108], lines 27-36 the example of the brain background information includes the skull information and other brain structure as the background information with the focused region being the striatum. This corresponds to the edge information of the body contour as taught by Goedicke in claim 1 above and the interior information of an intermediate portion of other tissues between the body contour and the focused region as taught by Goedicke).
Regarding claim 11, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches: 
further comprising using some of the detector units to acquire a proportionally larger amount of information for the body contour portion (paragraph [0111], lines 1-15; the larger amount of information is acquired for the range of interest, which in combination with the Goedicke reference is considered the body contour portion as the detectors utilize a slower scan speed and greater dwell time to acquire an equivalent amount of imaging information for the body contour portions as the higher emission region of the focused region adjacent intermediate portion, the cited paragraph states “each detector 2440 (or a fraction of the total numbers of detectors 2440)” which is considered to be some of the detector units; paragraph [0112], lines 1-21, “one or more 
to use others of the detector units to acquire a proportionally similar amount of information for the body contour portion relative to the interior portion for others of the detector units (paragraph [0111], lines 1-15; paragraph [0112], lines 1-21; paragraph [0113]; paragraphs [0114] through [0116], the multiple detectors are used to acquire relative information of equivalent amount for varying regions depending on the scan rates; paragraph [0120], lines 1-43; the first range and the third range are scanned with a proportionally similar amount of scan information, which in combination with the Goedicke reference corresponds to the body contour portion and interior portion; note the second range corresponds to the increased area of scanning information).
Regarding claim 12, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches: 
further comprising using some of the detector units to acquire a proportionally larger amount of information for a first body contour portion (paragraph [0111], lines 5-15; the first detector acquires larger amounts of information from the range of interest, which in combination with the Goedicke reference above is considered to be the body contour region as the detectors utilize a slower scan speed and greater dwell time to acquire an equivalent amount of imaging information for the body contour portions as the higher emission region of the focused region adjacent intermediate portion), and 
to use others of the detector units to acquire the proportionally larger amount of information for a second body contour portion (paragraph [0112], lines 1-15; the second 
Regarding claim 13, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches:
further comprising acquiring the imaging information using at least a first gantry position and a second gantry position (paragraph [0111], lines 1-15; paragraph [0112], lines 1-21; note first position 2452 and second position 2454), and 
Primary reference Bouhnik further fails to teach:
wherein the proportionally larger amount of information for the body contour portion than the interior portion is acquired for the first gantry position but not the second gantry position
However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
wherein the proportionally larger amount of information for the body contour portion than the interior portion is acquired for the first gantry position but not the second gantry position ([0027]; [0028]; [0029]; [0030], gantry positions A will acquire larger amounts of information for the body contour boundary portion than in gantry position C which will acquire proportionally less information for the interior portion; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging method of Bouhnik, Goedicke, Volokh, and Zilberstein with the contour portion information differences at gantry positions as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to contour regions where this radioactive emission is comparatively lower. This provides a faster and more accurate reconstruction of acquired imaging data ([0031]; [0032]). 
Regarding claim 15, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Bouhnik further fails to teach: 
further comprising acquiring the imaging information over the peak energy window and an additional energy window
and reconstructing a first image using information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the body contour portion
wherein the image is reconstructed using information from the peak energy window and using the reconstructed contour as a constraint
However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
further comprising acquiring the imaging information over the peak energy window and an additional energy window (paragraph [0041], lines 9-29; the peak 
and reconstructing a first image using information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the body contour portion (paragraph [0045], lines 1-10; the body outline “contour” is imaged using information from both the peak energy window and the scatter energy (additional energy) window), and 
wherein the image is reconstructed using information from the peak energy window and using the reconstructed contour as a constraint (paragraph [0045], lines 5-6, the heart contour is reconstructed from the reconstruction “peak”; paragraph [0049], lines 1-11; paragraph [0050], lines 1-12; paragraph [0052], lines 1-16; paragraph [0053], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging method of Bouhnik, Goedicke, Volokh, and Zilberstein with the peak energy window reconstruction feature as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9).
Regarding claim 16, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 15. Primary reference Bouhnik further teaches: 

Regarding claim 17, primary reference Bouhnik teaches: 
A nuclear medicine (NM) multi-head imaging system (abstract) comprising: 
a gantry defining a bore configured to accept an object to be imaged (paragraph [0055], lines 1-14; paragraph [0058], lines 1-2); 
plural detector units mounted to the gantry, each detector unit defining a detector unit position and corresponding view oriented toward a center of the bore, each detector unit configured to acquire imaging information over a sweep range corresponding to the corresponding view ([0055] and in figure 1 teach to the imaging detectors 102 which are considered to be the overall “detector unit” as it contains the movable detector carrier 116 (support arm), and a head of the detector 102 that includes the “detector unit 114” which is considered to be the actual at least one detector. This corresponds to the 112(f) claim interpretation described above from paragraph [0029] of the applicant’s specification that includes an arm and a head of the detector unit including at least one detector at a radially inward end of the arm; [0050]; [0073], and figure 2 provide a more detailed depiction of the head of the detector unit within the housing 153 that includes a detector 151 that corresponds to the at least one detector at a radially inward end of the arm; [0097]; [0099] and figure 20 shows configurations of the arms of the detector units including plurality of arms 324 in which the detector units 114 (corresponding to the “at least one detector”) are disposed at the head of the detector unit; [0110], lines 1-21); and 

wherein the sweep rate corresponds to an angular velocity of the detector unit ([0050], “In some embodiments, the imaging detectors may be controlled to provide a varying angular velocity or otherwise varying sweep rate during rotation of the detectors.”)
Primary reference Bouhnik fails to teach:
Wherein the detector unit sweeps about a focused region of the object 
Imaging information comprising focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region, wherein the background imaging information comprises edge information and interior information, the edge information corresponding to a body contour portion and the interior information corresponding to an intermediate portion of the surrounding tissue interposed between the body contour portion and the focused region
Wherein the at least one processor is configured to control the detector units to use at least one a lower sweep rate or a longer acquisition duration period per view for the contour portion than for the intermediate portion
However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
Wherein the detector unit sweeps about a focused region of the object (as shown in figure 3A below, the detector unit path sweeps about the heart region H which is considered to be a focused region of the object. Therefore the sweep capabilities of the 

    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    279
    media_image2.png
    Greyscale

Imaging information comprising focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region, wherein the background imaging information comprises edge information and interior information, the edge information corresponding to a body 
[AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale

ROI for the heart determines the relative detector acquisition sweep rate and this variable EPROI will be higher in the intermediate portion compared to a body contour boundary. The intermediate portion contains more imaging information emitted from the region of interest as it is directly between the radiotracer uptake peak in the region of interest and the detector unit. This intermediate portion is located at the region indicated by the arrow in annotated figure 3A above, and the portion indicated by detector path point “C” in annotated figure 3A below. The body contour portion thus extends with the regions on either side of the intermediate portion and indicated by the arrows in annotated figure 3A below. This corresponds to the body contour portion in which the region of interest does not provide an increase in radiation emission. Therefore as shown in figures 3B and 4, the detector unit scan rate is lower with a longer acquisition duration throughout the body contour boundary region; [0031]-[0032], further describe the trajectory and region-of-interest emission profile used for determining the scan speed or dwell times of the detector heads; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3B reproduced below shows an increased emission profile EPROI for the region of interest at point C which indicates the intermediate portion, this corresponds to a faster detector head velocity along path P as shown in figure 4 for the intermediate portion as the peak emission profile utilizes the fastest scan rate. The annotated arrows show the increase in both radiation emission and detector head velocity at the intermediate portion, and the regions to the right and left of the 
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    383
    191
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image4.png
    771
    324
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik with the lower sweep rate with contour boundary than for the intermediate portion as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to contour regions where this radioactive emission is comparatively lower. This provides a faster and more accurate reconstruction of acquired imaging data ([0031]; [0032]). 
Primary reference Bouhnik fails to teach: 
acquire, via the detector units, imaging information over a peak energy window and an additional energy window, 
reconstruct a first image using the imaging information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the boundary
reconstruct a second image using information from the peak energy window and using the reconstructed contour as a constraint

acquire, via the detector units, imaging information over a peak energy window and an additional energy window, (paragraph [0041], lines 9-29; the peak energy window is the main energy window 140 and the additional energy window is the scatter energy window 142); 
reconstruct a first image using the imaging information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the boundary (paragraph [0045], lines 1-10; the body outline “contour” is imaged using information from both the peak energy window and the scatter energy (additional energy) window); and 
reconstruct a second image using information from the peak energy window and using the reconstructed contour as a constraint (paragraph [0045], lines 5-6, the heart contour is reconstructed from the reconstruction “peak”; paragraph [0049], lines 1-11; paragraph [0050], lines 1-12; paragraph [0052], lines 1-16; paragraph [0053], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik and Goedicke with the use of a peak energy window as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9). 
Primary reference Bouhnik further fails to teach:

However, the analogous art of Zilberstein of a system for positioning a patient with extendable detector arms for directing detectors towards the image space (abstract) teaches:
Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object by pivoting about a central portion of the detector unit (figure 2A, figure 3 and [0081]-[0088] show detector units 84 including detector arms 83 with a central axis 90 in which sweep movement occurs about. Figure 3 further shows movement 61 in relation to the axis, as well as swing axes 62 and 63 which show a pivoting motion about the central axis 90 which is a central portion of the detector unit. Therefore, as the motion of the detector moves about the patient surface 85, the pivoting swing axes enable the detector to be positioned in the proper direction to the focused region of the object. See [0086], “Optionally, as shown at FIG. 2A, the extendable detector arm 83 moves along the longitudinal axis of the patient surface 85, for example along the axis depicted in 61, or swings so that the tip of the extendable detector arm 83 scans the longitudinal axis of the patient surface 85, for example swings along a swing axis depicted in 62 or 63. Optionally, the extendable detector arm 83 is biased in an angle of about 2, 4, 5, 8, 10, 15, 30 degrees or any intimidate or higher degree in relation to a plane traversing the supporting framework 80, for example along axis 95, and lateral translations of 1, 2, 5, 10 mm and/or greater, such as 2-25 cm or more, for example, 3, 4, 5, 8, 12, and the like).” And see [0088], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik, Goedicke, and Volokh with positioning a central axis of a detector towards a focused region of interest of an object by pivoting the detector about a central portion as taught by Zilberstein because rather than facing the geometrical center of a space that is bounded by the gantry 80, the detection units 84 may be directed to face a selected region of interest which is outside of the bounded space this can optimize the scan procedure and increase efficiency ([0110]; [0114]). 
Regarding claim 19, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 17. Primary reference Bouhnik further teaches:
wherein the at least one processor is configured to sweep at least one of the detector units at a higher sweep rate when acquiring the interior information than when acquiring the edge information (paragraph [0111], lines 9-15; the higher sweep rate in .
Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik, in view of Goedicke, in view of Volokh, in further view of Zilberstein as applied to claim 1, 9, or 17 above, and further in view of Busch et al. (U.S. Pub. No. 20100202664) hereinafter Busch.  
Regarding claim 6, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Primary reference Bouhnik further fails to teach: 
wherein the at least one processor is configured to reconstruct an image using the imaging information, wherein the at least one processor is configured to use a relative time vector to reconstruct the image
However, the analogous art of Busch of radiation detection apparatus with image reconstruction (abstract) teaches:
wherein the at least one processor is configured to reconstruct an image using the imaging information, wherein the at least one processor is configured to use a relative time vector to reconstruct the image (paragraph [0044], lines 1-11; paragraph [0045], lines 1-12; paragraph [0046], lines 1-14; paragraph [0047], lines 1-5).

Regarding claim 14, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further fails to teach: 
wherein the image is reconstructed using the edge information and the interior information, wherein a relative time vector is used to reconstruct the image
However, the analogous art of Busch of radiation detection apparatus with image reconstruction (abstract) teaches:
wherein the image is reconstructed using the edge information and the interior information, wherein a relative time vector is used to reconstruct the image (paragraph [0044], lines 1-11; paragraph [0045], lines 1-12; paragraph [0046], lines 1-14; paragraph [0047], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging method of Bouhnik, Goedicke, Volokh, and Zilberstein with the time vector reconstruction feature as taught by Busch because it enables increased quality of the reconstruction of objects that have time-varying dimensions over the course of imaging (paragraph [0045], lines 1-5).

wherein the at least one processor is configured to reconstruct the second image using the focused imaging information and the background imaging information, wherein the at least one processor is configured to use a relative time vector to reconstruct the second image
However, the analogous art of Busch of radiation detection apparatus with image reconstruction (abstract) teaches:
wherein the at least one processor is configured to reconstruct the second image using the focused imaging information and the background imaging information, wherein the at least one processor is configured to use a relative time vector to reconstruct the second image (paragraph [0044], lines 1-11; paragraph [0045], lines 1-12; paragraph [0046], lines 1-14; paragraph [0047], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the time vector reconstruction feature as taught by Busch because it enables increased quality of the reconstruction of objects that have time-varying dimensions over the course of imaging (paragraph [0045], lines 1-5).



Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s argument on page 8 of the remarks, the applicant argues that the additional claim limitations as set forth in the amended independent claims are not taught by the prior art references of record. In the current rejections, the previous prior art references of record of Bouhnik and Zilberstein are utilized to teach to these additional claim limitations. On page 9 of the remarks, the applicant argues that the reference of Goedicke fails to teach to the detector units of amended claim 1 sweep by pivoting about a central portion of themselves. In the current rejections, the Goedicke reference is not utilized to teach to this limitation, but rather the reference of Zilberstein. The applicant further argues that the teaching of Goedicke of sweeping about a central axis that passes through the detector path fails to teach to the sweeping about the detector unit as claimed. In the current rejections, Goedicke is utilized to teach to the sweeping about the focused region of the object, which is a relevant feature to the additional teaching of the reference to acquiring imaging information from regions of interest and the adjustment of the sweep rate. As stated in the current rejections, the sweep is about an axis including the “detector unit path”, but the additional reference of Zilberstein further modifies the combined invention of Bouhnik, Goedicke, and Volokh to teach to the full limitation of “Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object by pivoting about a central portion of the detector unit”. Therefore, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein as a whole teach to the 
Regarding the applicant’s arguments on page 9 of the remarks, the applicant argues that the cited portions of the Goedicke reference fail to teach to edge information and interior information. In the current rejections the citations of the Goedicke reference have been modified to more clearly teach to the limitations of the edge information corresponding to a body contour portion, a focused region, and interior information corresponding to a an intermediate portion of tissue interposed between the focused region and the body contour portion. Therefore, the heart region is the focused region, the body contour of the patient is the edge information that corresponds to a body contour portion, and the tissue region between the heart and the body contour at position “C” where the emission from the heart is at a peak is considered to be the intermediate portion of tissue. For these reasons, the applicant’s arguments directed to the previous rejections are not persuasive. 
Regarding the applicant's arguments on page 10 of the remarks, the applicant argues that the "variable EP_ROI" of Goedicke fails to teach to the change of angular position of claim 1 as Goedicke teaches to a lateral or linear velocity rather than angular velocity and are also oriented to the interior of the tissue. With the Goedicke reference including the possibility of scans of other tissue structures ([0029]), and the field of view shown in figure 2 overlapping the subject "s" boundary, the combined invention with Volokh would incorporate the imaging of the body contour boundary for adjustment of 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791